J-S20045-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    PETER ALLEN TREADWAY                       :
                                               :
                      Appellant                :   No. 1361 EDA 2016

                    Appeal from the PCRA Order April 4, 2016
                In the Court of Common Pleas of Chester County
              Criminal Division at No(s): CP-15-CR-0001794-2010


BEFORE:      BOWES, J., OTT, J. and FORD ELLIOTT, P.J.E.

MEMORANDUM BY OTT, J.:                                      Filed July 3, 2017

        Peter Allen Treadway appeals, pro se, from the order entered April 4,

2016, in the Chester County Court of Common Pleas, dismissing his first

petition for collateral relief filed pursuant to the Post Conviction Relief Act

(“PCRA”).1     Treadway seeks relief from an aggregate term of 100 to 200

years’ imprisonment imposed on March 7, 2014, following his jury conviction

of 46 offenses, including rape of a child,2 for the repeated sexual abuse of

his minor stepdaughter over a period of four years. For the reasons below,

we affirm.

        The facts underlying Treadway’s convictions were as follows:


____________________________________________


1
     See 42 Pa.C.S. §§ 9541-9546.
2
    See 18 Pa.C.S. § 3121(c).
J-S20045-17


              Treadway sexually abused his stepdaughter.            This
       depravity continued for years. The victim testified the abuse
       began when she was nine or ten years old and that Treadway
       first had sexual intercourse with her when she turned eleven. By
       the time the victim was thirteen or fourteen years old, Treadway
       had sex with her “every day or multiple times a day.” Eventually
       the victim became pregnant.         The victim, with Treadway’s
       assistance, obtained an abortion in a hospital.[3]

Commonwealth v. Treadway, 64 A.3d 278 [2342 EDA 2011], *1 (Pa.

Super. 2013) (unpublished memorandum), appeal denied, 70 A.3d 811 (Pa.

2013).

       As noted above, a jury convicted Treadway of multiple sexual offenses.

The PCRA court summarized the procedural history following Treadway’s

conviction:

              On July 13, 2011, this Court sentenced [Treadway] to a
       total term of imprisonment of 100 to 200 years. On January 15,
       2013, the Pennsylvania Superior Court affirmed [Treadway’s]
       convictions, but found certain of the sentences imposed to be
       illegal. Accordingly, the Superior Court vacated [Treadway’s]
       judgment of sentence and remanded the case to this Court for
       resentencing. [See Treadway, supra.] … [T]he Superior Court
       noted that nothing in its decision vacating [Treadway’s] sentence
       was to be construed as precluding this court “from exercising its
       discretion to impose a sentence up to the statutory maximum
       provided for each offense – and running those sentences
       consecutively.” [Id. at *3, n. 4).] [Treadway] filed a petition
       for allowance of appeal of this ruling with the Pennsylvania
       Supreme Court, which the Supreme Court denied on July 23,
       2013. The record was remanded back to this Court on August
       21, 2013.


____________________________________________


3
 At trial, the Commonwealth presented DNA evidence establishing Treadway
was the father of the victim’s aborted fetus. See N.T., 3/1/2011, at 305-
312, 345.



                                           -2-
J-S20045-17


              On March 7, 2014, we resentenced [Treadway] to serve a
       term of imprisonment of 100 to 200 years. The Pennsylvania
       Superior Court affirmed his judgment of sentence on November
       13, 2014. [See Commonwealth v. Treadway, 104 A.3d 597
       (Pa. Super. 2014).] Thirteen days later [Treadway] filed a
       “Motion for Dismissal Pursuant to Pa.R.Crim.P. Rule 600,”
       claiming that his right to a speedy trial had been violated when
       he was not sentenced within 120 days of the Superior Court’s
       January 15, 2013 order. In this motion, [Treadway] requested
       that his sentence be vacated and that all charges against him be
       dismissed. On December 7, 2014, he filed a forty-two page
       addendum to this document. Since an action under the Post
       Conviction Relief Act is the sole means of obtaining collateral
       relief, 42 Pa.C.S.A. § 9542, we treated those filings as a pro se
       petition under the Post Conviction Relief Act and appointed
       [Treadway] PCRA counsel.

             [Treadway] subsequently requested to proceed as his own
       attorney, and on May 21, 2015 we directed that a hearing be
       scheduled in accordance with Commonwealth v. Grazier, 713
A.2d 81 (Pa. 1998). At the hearing held on August 18, 2015,
       [Treadway] withdrew his request to proceed pro se. Thereafter,
       counsel reviewed the record and the claims that [Treadway]
       wished to raise, and discovered no claim that would entitle
       [Treadway] to post-conviction relief.    Accordingly, counsel
       moved to withdraw his representation on November 10, 2015.[4]

             Following our own independent review of the file and the
       record, and after discovering no basis for relief, on February 29,
       2016, we provided to [Treadway] the mandatory twenty-day
       notice of our intent to dismiss his petition.          [Treadway]
       responded to this notice with a ten page, handwritten, pro se
       document captioned “I Have Not Yet Begun to Fight!” In it,
       [Treadway] raged against our notice of intent to dismiss, but did
       not put forth any issue that would have required that the


____________________________________________


4
  We note that counsel properly filed a petition to withdraw and a
Turner/Finley “no merit” letter. See Commonwealth v. Turner, 544
A.2d 927 (Pa. 1988); Commonwealth v. Finley, 550 A.2d 213 (Pa. Super.
1988) (en banc).




                                           -3-
J-S20045-17


       proceedings continue.      Accordingly, we dismissed his PCRA
       petition on April 4, 2016.

PCRA Court Opinion, 6/9/2016, at 1-3. In its April 4, 2016, Order, the PCRA

court also granted counsel permission to withdraw from representation. This

timely appeal followed.5

       Preliminarily, we note the brief Treadway submitted to this Court – a

combination of typed and handwritten pages with numerous attachments

and hand-drawn maps – is, similar to his filings in the PCRA court, disjointed

and largely unintelligible. See generally Treadway’s Brief. Moreover, the

brief fails to conform to the Pennsylvania Rules of Appellate Procedure, in

that it does not include a statement of questions involved, a statement of

the case, a summary of the argument, or a distinct argument section. See

Pa.R.A.P. 2111, 2116-2119.          Rather, it presents a rambling compilation of

purported injustices imposed on Treadway by the trial court.         As we have

stated on numerous occasions,

       although this Court is willing to construe liberally materials filed
       by a pro se litigant, pro se status generally confers no special
       benefit upon an appellant. Commonwealth v. Maris, 427 Pa.
       Super. 566, 629 A.2d 1014, 1017 n. 1 (1993). Accordingly, a
       pro se litigant must comply with the procedural rules set forth in
       the Pennsylvania Rules of the Court. Id. This Court may quash
       or dismiss an appeal if an appellant fails to conform with the
____________________________________________


5
  The trial court did not order Treadway to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b). However, as the
court explains in its opinion, Treadway filed with his notice of appeal a
“multiple-page, handwritten document complete with various handwritten
attachments … [which] appear to be addressed to various Pennsylvania
appellate court and to federal courts.” PCRA Court Opinion, 6/9/2016, at 3.



                                           -4-
J-S20045-17


        requirements set forth in the Pennsylvania Rules of Appellate
        Procedure. Id.; Pa.R.A.P. 2101.

Commonwealth v. Freeland, 106 A.3d 768, 776–777 (Pa. Super. 2014),

quoting Commonwealth v. Lyons, 833 A.2d 245, 252 (Pa. Super. 2003),

appeal denied, 879 A.2d 782 (Pa. 2005).

        Here, we find the defects in Treadway’s brief and “argument” are

substantial. He appears to raise claims concerning: (1) the court’s lack of

jurisdiction over him because he is an Iroquois Indian and subject to “Treaty

Laws;” (2) a Brady6 violation (without reference to the material purportedly

withheld); (3) “improper vouching” by the prosecutor (without any citation

to the record); (4) a violation of his right of confrontation and cross-

examination (without reference to the record); (5) the denial of DNA testing

(although DNA testing was performed); (6) the lack of “statutory authority”

for his sentence; and (7) the denial of a jury of his peers because “as

sovereignty of Native American,” he is “considered as a Foreign Diplomat.”

Treadway’s Brief at 2, 3, unnumbered 4.5, 7, 9.7 Because these purported

claims are not addressed in any manner that adequately permits our review,

we find they are waived.8 See Commonwealth v. Irvin, 134 A.3d 67, 73-

____________________________________________


6
    Brady v. Maryland, 373 U.S. 83 (1963).
7
  Treadway’s brief includes numbered pages with typed print              and
handwritten notations, followed by unnumbered handwritten pages.
8
  We note Treadway also fails to provide any citations to the record in
support of his claims. See Pa.R.A.P. 2119(c) (mandating that when claim
(Footnote Continued Next Page)


                                           -5-
J-S20045-17



74 (Pa. Super. 2016) (finding appellant “may obtain no relief” on claim that

lacks “detailed discussion and citation to authority”).

        Furthermore, to the extent Treadway asserts his right to a speedy

sentencing    hearing      was    violated       when   his   case   was   remanded   for

resentencing,9 the issue the PCRA court deemed was his “chief claim on

appeal[,]”10 we rest on the thorough and well-reasoned opinion of the PCRA

court. See PCRA Court Opinion, 6/9/2016, at 3-6 (finding: (1) Treadway’s

reliance on Pa.R.Crim.P. 600 is misplaced as that rule applies only to speedy

trials; (2) Pa.R.Crim.P. 704(A)(1), which imposes a 90-day time period for

sentencing, applies only to the sentencing hearing after conviction, not after

remand by an appellate court; (3) a delay in sentencing upon remand is

actionable only if the defendant can prove “actual prejudice;” and (4)

Treadway failed to allege any prejudice as a result of the seven-month delay

for his resentencing hearing).

        Order affirmed. All outstanding motions denied.
                       _______________________
(Footnote Continued)

makes reference to the record “the argument must set forth, in immediate
connection therewith, or in a footnote thereto, a reference to the place in the
record where the matter referred to appears”).
9
  See Treadway’s Brief at 14.
10
     PCRA Court Opinion, 6/9/2016, at 3.




                                             -6-
J-S20045-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/3/2017




                          -7-